DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on July 20, 2022 is acknowledged.
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. As such, claims 1-8, 16-20 are pending in the instant application.
Claim Objections
Claims 16-20 are objected to because of the following informalities:  Claim 16 recites a redundancy “a third shaft wall section that is threaded…and wherein the third shaft wall section is threaded.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a cap pivotally and rotatably seated on the screw head".  There is insufficient antecedent basis for “the screw head” in the claim. Examiner evaluated as follows: “a cap pivotally and rotatably seated on a screw head.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 8, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Russell (US 2015/0272646) in view of Preiss-Bloom et al. (US 2021/0369314), hereinafter “Preiss”.
Regarding claim 1, Russell discloses a bone screw (100) comprising: a screw shaft (102) including a longitudinal axis, a channel (124) extending along the longitudinal axis, a first shaft wall section (110), a second shaft wall section (112) and a third shaft wall section (118), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 1), wherein the first shaft wall section is threaded (FIG. 1), wherein the second shaft wall section includes at least one opening (120) extending to and between the channel and an exterior of the second shaft wall section, and wherein the third shaft wall section is threaded (FIG. 1) and includes at least one exterior helical depression (115) formed in the third shaft wall section and at least one hole (120) extending to and between the channel and the at least one helical depression.  However, Russell is silent regarding the second shaft wall section tapering inwardly along the second length towards the longitudinal axis as it extends from the first shaft wall section towards the third shaft wall section. Preiss teaches a bone screw (200) comprising: a screw shaft (200) including a longitudinal axis (A-A), a channel (FIG. 2A) extending along the longitudinal axis, a first shaft wall section (205), a second shaft wall section (206) and a third shaft wall section (204), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 2A), wherein the first shaft wall section is threaded (FIG. 2A), the second shaft wall section tapering inwardly along the second length towards the longitudinal axis as it extends from the first shaft wall section towards the third shaft wall section (FIG. 2A), and wherein the third shaft wall section is threaded (FIG. 2A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the tapered second wall section of Preiss with the bone screw of Russell, in order to provide a wedge-like fixation of the screw, thereby increasing stability. In this case, one would form the second wall section of Russell with a taper and the subsequent third section would have a smaller diameter.
Regarding claim 2, Russell as modified by Preiss teach the bone screw of claim 1 and Preiss further teaches including a continuous shaft wall step (FIG. 2A) extending to and between the first shaft wall section and the second shaft wall section.  
Regarding claim 3, Russell as modified by Preiss teach the bone screw of claim 1 and Russell further teaches including a self-tapping distal tip portion (102).  
Regarding claim 4, Russell as modified by Preiss teach the bone screw of claim 3 and Russell further teaches wherein the at least one helical depression extends to and between the self-tapping distal tip portion and a proximal end of the third shaft wall section (FIG. 2).  
Regarding claim 5, Russell as modified by Preiss teach the bone screw of claim 1 except wherein the first shaft wall section has a first outer diameter that is about 3 mm greater than a third outer diameter of the third shaft wall section.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to form the first shaft wall section having a first outer diameter that is about 3 mm greater than a third outer diameter of the third shaft wall section, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 6, Russell as modified by Preiss teach the bone screw of claim 1 and Russell further teaches wherein the channel includes an inner channel wall and at least one inner helical depression (115) formed in the inner channel wall.  
Regarding claim 8, Russell as modified by Preiss teach the bone screw of claim 1 and Russell further teaches wherein the second shaft wall section is threadless (FIG. 1).  
Regarding claim 16, Russell discloses a bone screw (100) comprising: a screw shaft (102) with a channel (124) extending along a longitudinal axis thereof, the screw shaft including a first shaft wall section that is threaded (110), a second shaft wall section that is not threaded (112) and a third shaft wall section that is threaded (118), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 1), wherein the second shaft wall section includes at least one opening (120) extending to and between the channel and an exterior of the second shaft wall section, and wherein the third shaft wall section is threaded and includes at least one exterior helical depression (115) formed in the third shaft wall section and at least one hole (120) extending to and between the channel and at least one helical depression.  Preiss teaches a bone screw (200) comprising: a screw shaft (200) including a longitudinal axis (A-A), a channel (FIG. 2A) extending along the longitudinal axis, a first shaft wall section (205), a second shaft wall section (206) and a third shaft wall section (204), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 2A), wherein the first shaft wall section is threaded (FIG. 2A), the second shaft wall section tapering inwardly along the second length towards the longitudinal axis as it extends from the first shaft wall section towards the third shaft wall section (FIG. 2A), and wherein the third shaft wall section is threaded (FIG. 2A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the tapered second wall section of Preiss with the bone screw of Russell, in order to provide a wedge-like fixation of the screw, thereby increasing stability. In this case, one would form the second wall section of Russell with a taper and the subsequent third section would have a smaller diameter.
Allowable Subject Matter
Claims 7, 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Russell discloses a bone screw (100) comprising: a screw shaft (102) including a longitudinal axis, a channel (124) extending along the longitudinal axis, a first shaft wall section (110), a second shaft wall section (112) and a third shaft wall section (118), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 1), wherein the first shaft wall section is threaded (FIG. 1), wherein the second shaft wall section includes at least one opening (120) extending to and between the channel and an exterior of the second shaft wall section, and wherein the third shaft wall section is threaded (FIG. 1) and includes at least one exterior helical depression (115) formed in the third shaft wall section and at least one hole (120) extending to and between the channel and the at least one helical depression.  However, Russell is silent regarding the second shaft wall section tapering inwardly along the second length towards the longitudinal axis as it extends from the first shaft wall section towards the third shaft wall section. Preiss teaches a bone screw (200) comprising: a screw shaft (200) including a longitudinal axis (A-A), a channel (FIG. 2A) extending along the longitudinal axis, a first shaft wall section (205), a second shaft wall section (206) and a third shaft wall section (204), the second shaft wall section being located between the first shaft wall section and the third shaft wall section (FIG. 2A), wherein the first shaft wall section is threaded (FIG. 2A), the second shaft wall section tapering inwardly along the second length towards the longitudinal axis as it extends from the first shaft wall section towards the third shaft wall section (FIG. 2A), and wherein the third shaft wall section is threaded (FIG. 2A). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to combine the tapered second wall section of Preiss with the bone screw of Russell, in order to provide a wedge-like fixation of the screw, thereby increasing stability. In this case, one would form the second wall section of Russell with a taper and the subsequent third section would have a smaller diameter.
However, the prior art, alone or in combination fails to teach a cap pivotally and rotatably seated on a screw head.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLIVIA C CHANG whose telephone number is (571) 270-5017. The examiner can normally be reached Monday-Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN TRUONG, at (571) 272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, seehttp://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLIVIA C CHANG/Primary Examiner, Art Unit 3775